EXHIBIT 10.1
 
 
EMPLOYMENT AGREEMENT
 
AGREEMENT, made effective as of January 1, 2009, by and between NEVADA GOLD
HOLDINGS, INC., a corporation (the “Company”) incorporated under the laws of
Nevada, and having an office at 1265 Mesa Drive, Fernley, Nevada 89408, and
DAVID C. MATHEWSON (the “Employee”), an individual residing at 1265 Mesa Drive,
Fernley, Nevada 89408;
 
WITNESSETH:
 
WHEREAS, the Company desires to employ Employee as Chief Executive Officer,
President and Chief Geologist of the Company to provide the services hereinafter
set forth, on the terms and subject to the conditions hereinafter set forth; and
 
WHEREAS, the Employee desires to accept such employment on such terms and
subject to such conditions; and
 
NOW, THEREFORE, the parties hereto do hereby covenant and agree as follows:
 
1. Employment and Term.
 
(a) The Company hereby employs the Employee, and the Employee agrees to serve
the Company as its Chief Executive Officer, President and Chief Geologist.
 
(b) The term of the Employee's employment hereunder shall commence on January 1,
2009 (the "Effective Date"), and shall end on the first (1st) anniversary of the
Effective Date, unless the same shall be sooner terminated as hereinafter
provided (the “Term”);  thereafter, the Term shall automatically renew for
successive periods of one (1) year, unless either party shall have given to the
other at least thirty (30) days’ prior written notice of their intention not to
renew the Employee’s employment prior to the end of the Term or the then
applicable renewal Term, as the case may be.  In any event, the Employment
Period may be terminated as hereinafter provided.
 
2. Duties.
 
(a) Subject at all times to the control of the Board of Directors of the Company
(the “Board”), the Employee shall report to the Company's Board of Directors,
and others as the Company may designate, and undertake activities and operations
as directed by the Board of Directors, consistent with the typical duties and
obligations of a Chief Executive Officer, President and Chief Geologist of a
junior exploration company. Employee shall lead a generative gold exploration
program, and without limiting the foregoing, Employee's duties shall include,
without limitation, (a) generating potential property acquisitions, (b)
development, implementation and management of all exploration activities, (c)
recruitment of all personnel, consultants and contractors, (d) preparation and
submission of periodic reports and recommendations to the Company's
Board  respecting potential acquisitions, divestments, exploration programs,
strategic investments or agreements, (e) preparation of various technical
material, reports and summaries, which may be required pursuant to the
requirements of laws, or as otherwise deemed necessary by the Company’s Board to
facilitate financing for the Company, (f) raising financing as the Company’s
Board shall approve to fund the Company’s business plan and (g) travel as may be
deemed advisable and necessary by the Company's Board, consistent with
Employee's duties and obligations as an officer, director and controlling
shareholder of the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) The Company and the Employee shall comply in all material respects with all
federal, state and local laws, ordinances, regulations, rules and orders
applicable to its mining exploration operations or him, as the case may be, it
being understood and agreed that the Employee, shall be reasonably responsible
to assure that the Company remain in such compliance.
 
(c) The Employee shall faithfully and diligently discharge his duties hereunder
and use his best efforts to implement the policies established by the Company's
Board. The Employee will devote his time and attention exclusively to the
rendering of his Services hereunder, subject to (i) four (4) weeks paid vacation
per year of the Term (a “Term Year”), and (ii) his rights set forth in Section
6. Employee shall not be entitled to any additional salary in the event he fails
to take such vacation or any portion thereof. In such event, Employee shall not
be entitled to an extended vacation in subsequent Term Years.
 
3. Base Salary. During the Term, the Company shall cause the Employee to receive
a total base salary (the “Base Salary”) at the rate of U.S. $120,000 per annum,
payable in accordance with the payroll practices of the Company; provided,
however, that for the first year of the Term, the Base Salary shall be U.S.
$105,000 per annum, with U.S. $5,000 payable for the months of January, February
and March of 2009, and U.S. $10,000 payable for the remaining months of 2009.
 
4. Expenses. The Employee shall, during the Term, be entitled to receive
reimbursement of all expenses reasonably incurred by the Employee in performing
his services hereunder, including all travel and living expenses while away from
home on business or incurred at the specific request or direction of the
Company; provided that all such expenses must be reasonable, and must be
incurred and accounted for in accordance with the rules, policies, procedures
and guidelines, if any, established or to be established by the Company (as the
same may be modified or amended from time to time), and must be submitted to the
Company, with appropriate expense vouchers and substantiated by evidence
competent to establish such expenses to the United States Internal Revenue
Service and otherwise as the Company may require (“Reimbursable Expenses”). Road
vehicle mileage will be reimbursed at a rate of $0.50 per mile, and field
vehicle mileage will be reimbursed at a rate of $0.75 per mile. (This rate is
necessary because of the low gas mileage and rough use of the field vehicle
including hauling and trailering heavy loads). Subject to the foregoing, the
Company shall advance to the Employee, on a fully accountable basis, an
allowance for Reimbursable Expenses of U.S. $5,000 per month during the Term
(or, if Reimbursable Expenses for the prior month did not equal or exceed
$5,000, then an amount equal to $5,000 less the unused portion of the prior
month’s advance), provided that prior to each such advance the Reimbursable
Expenses for the prior month have been fully documented, accounted and submitted
to the Company as provided above.
 
 
2

--------------------------------------------------------------------------------

 
 
5. Termination of Employment. Any other provision of this Agreement to the
contrary notwithstanding, Employee’s employment may be terminated only as
follows:
 
(a) At the option of the Company, only in the event:
 
(i)  of the death of the Employee;
 
(ii) of the Employee's permanent disability, which shall mean the Employee’s
substantial inability for a period of three consecutive months, because of a
physical or mental condition, to render the services required hereunder; or
 
(iii) of good cause shown at any time, as defined in Section 5(c), as determined
by the Company's Board. If the Company shall determine that there is good cause
to terminate the Employee's employment, then the Company shall send the Employee
a written notice detailing such good cause and giving the Employee twenty (20)
days to correct or cure any defects, breaches or deficiencies which created such
good cause. If the Employee has not corrected or cured such defects, breaches or
deficiencies to the Company's reasonable satisfaction within such period, the
Company may then proceed to terminate the Employee's employment; provided,
however, that the Company must advise the Employee of what defects, breaches or
deficiencies the Employee had failed to correct or cure and which resulted in
his termination.
 
(b) At the option of the Employee, only in the event of any material breach by
the Company of the terms hereof; provided, however, that the Employee shall give
the Company twenty (20) days to cure any such alleged breach. If the Company has
not cured such breach within such period, then the Employee may resign from
employment with no penalty; provided, however, that he must first indicate to
the Company the manner in which it has not cured any such breach.
 
(c) For purposes of Section 5(a)(iii), “good cause” shall mean, but not be
limited to:
 
(i) the failure of the Employee substantially to perform the duties hereunder
(other than failure resulting from the Employee's incapacity resulting from
physical illness or mental condition), after reasonable notice of such failure
and, if practicable, a reasonable opportunity to cure such failure;
 
(ii) any material breach by the Employee of the terms hereof, as determined by
the Company’s Board, subject to reasonable notice of such breach(es) and, if
practicable, a reasonable opportunity to cure his breaches;
 
(iii) the commission by the Employee of (1) an act which constitutes a dishonest
act against the Company, a customer, a vendor, an employee, a consultant or an
advisor to the Company, or (2) an act which constitutes a fraud or felony under
applicable law, or (3) any chronic violation of law; or
 
(iii) the Employee abuses any substance deemed detrimental by the Company’s
Board to the performance of his duties during business hours or conducts
business under the undue influence of such substances or his abuse of such
substances adversely affects his ability to perform his duties, which the
Employee shall not have cured after reasonable notice and a reasonable
opportunity to cure.
 
(d) Upon the termination of the Employee's employment as provided in this
Agreement, the Employee or his legal representatives shall be entitled to
receive any Base Salary accrued to the date of such termination. The Company
shall not be obligated to pay to the Employee any severance.
 
 
3

--------------------------------------------------------------------------------

 
 
6. Employee Undertaking. Employee will not hold, accept or otherwise acquire any
position with another entity, as a shareholder, partner, consultant, officer or
director, which such position imposes on him, or may impose upon him in the
future, a duty which could result in a conflict of interest arising between
Employee and the Company respecting any aspect of mineral exploration,
including, without limitation, acquisition or divestiture of properties, access
to financing, and personnel, except that Employee shall be permitted to engage
in non-competitive geological consulting activities with other exploration
and/or mining companies, not to exceed in the aggregate twenty (20) days in any
calendar year, and provided that the activities are non-competitive with the
Company and approved in advance by the Company’s Board in writing.
 
7. Grant of Royalty. The Company will grant Employee a one (1%) percent net
smelter return royalty (“NSR”) for all prospects generated by Employee and which
are acquired by staking for the Company. The Company will grant Employee a
one-half (1/2%) percent NSR for all prospects generated by Employee which are
subsequently leased by the Company, exclusive of the Tempo property, provided
that (i) such lease carries a total maximum NSR of four (4%) percent (inclusive
of the one-half (1/2%) percent royalty to Employee), and (ii) such lease does
not adjoin a claim from which Employee is otherwise entitled to receive
participation in an NSR. The Company will have the right to purchase all of such
one-half (1/2%) percent NSRs respecting leased prospects in the aggregate at any
time for $500,000.
 
8. Stock or Option Plan. The Board shall determine, from time to time, in its
discretion whether and to what extent the Employee may participate in any stock
or option plan hereafter adopted by the Company.
 
9. Confidential Information. Employee acknowledges that, as a result of his
employment by the Company, Employee will obtain secret and confidential
information concerning the business of the Company, including, without
limitation, geological data obtained from the Company’s exploration activities
and data relating to prospective leasing opportunities being evaluated or which
have been evaluated by the Company, the identity of vendors and sources of
supply, their needs and requirements, the nature and extent of the Company’s
arrangements with them, and related cost, price and sales information. Employee
also acknowledges that the Company would suffer substantial damage if, during
the period of his employment with the Company or thereafter, Employee should
divulge secret and confidential information relating to the business of the
Company acquired by him in the course of his employment. Therefore, Employee
agrees that he will not at any time whether during the Term or for a period of
three (3) years thereafter, (a) disclose or divulge at any time to any person,
firm or company (other than the Company’s employees, agents and representatives
on a need-to-know basis), any secret or confidential information obtained by
Employee while employed by the Company, including but not limited to geological
data obtained from the Company’s exploration activities and data relating to
prospective leasing opportunities being evaluated or which have been evaluated
by the Company, the operational, financial, business or other affairs of the
Company, trade “know how” or secrets, vendor lists, employee lists, consultant
lists, sources of supply, pricing policies, operational methods or technical
processes or (b) use any such any secret or confidential information for any
purpose whatsoever other than to provide services to the Company and Nevada Gold
Enterprises, Inc., and any other subsidiaries and/ or affiliates of the Company
(collectively, the “Affiliates”).
 
 
4

--------------------------------------------------------------------------------

 
 
10. Restrictions on Employee Upon Employee’s Termination; Non-Solicitation. (a)
In the event Employee terminates his employment and the Company is not at
default of any material provision of this Agreement, Employee shall not,
directly or indirectly, own, manage, operate, finance, control or participate in
the ownership, management, operation, financing, or control of, be employed by,
associated with, or in any manner connected with, lend any credit to, or render
services or advice to any business, firm, corporation, partnership, association,
joint venture or other entity that engages in or conducts the business of gold
exploration or any other business the same as or substantially similar to the
business then engaged in or conducted by, or then proposed to be engaged in or
conducted by, the Company or included in the future strategic plan of the
Company, anywhere within the United States of America; provided, however, that
the Employee may own less than 5% of the outstanding shares of any class of
securities of any enterprise (but without otherwise participating in the
activities of such enterprise) if such securities are listed on any national or
regional securities exchange or have been registered under Section 12(g) of the
Securities Exchange Act of 1934, as amended. This restriction on Employee's
activities shall terminate thirty-six (36) months from the date of such
termination. In the event that the Company shall merge or be acquired or if this
Agreement is otherwise assigned by the Company to another entity, the Employee
expressly consents to the assignment of this provision to such successor or
assignee.
 
(b) During the Term and for a period of thirty-six (36) months following
termination of the Employee's employment with the Company, the Employee shall
not:
 
(i) solicit or hire, or attempt to recruit, solicit or hire, any employee or
independent contractor of the Company, or any of its Affiliates, to leave the
employment (or independent contractor relationship) thereof, whether or not any
such employee or independent contractor is party to an employment agreement; or
 
(ii) attempt in any manner to solicit or accept from any customer of the Company
or any of its Affiliates with whom the Company or any of its Affiliates had
significant contact during the Term, business of the kind or competitive with
the business done by the Company or any of its Affiliates with such customer or
to persuade or attempt to persuade any such customer to cease to do business or
to reduce the amount of business which such customer has customarily done or is
reasonably expected to do with the Company or any of its Affiliates or if any
such customer elects to move its business to a person other than the Company or
any of its Affiliates, provide any services (of the kind or competitive with the
business of the Company or any of its Affiliates) for such customer, or have any
discussions regarding any such service with such customer, on behalf of such
other person.
 
11. Construction and Enforcement of Sections 9 and 10. The parties hereto
recognize and acknowledge that the provisions of Sections 9 and 10 are of great
importance and value to the Company. The Employee recognizes that the provisions
of Sections 9 and 10 are necessary for the Company's protection, are reasonable
restraints ancillary to the formation and organization of the business and the
retention of the Employee to run the business, and that the Company would be
irreparably damaged by a breach thereof and would not be adequately compensated
by monetary damages. The Company, therefore, in addition to its other remedies,
shall be entitled to an injunction from any court having jurisdiction
restraining any violation or threatened violation of the provisions of Sections
9 and 10, without the necessity of proving monetary damages, without the
necessity of proving that monetary damages would be insufficient, and without
the necessity of posting a bond. If any provision of Sections 9 and 10 is held
to be unenforceable because of the scope, duration or area of its applicability,
the court making such determination shall have the power to modify such scope,
duration or area, or all of them, and such provision shall then be applicable in
such modified form. If any provision of Sections 9 and 10 shall be held to be
invalid, prohibited or unenforceable in any jurisdiction for any reason, such
provision, as to such jurisdiction, shall be ineffective to the extent of such
invalidity, prohibition or unenforceability, without invalidating the remaining
provisions of Sections 9 and 10 or affecting the validity or enforceability of
such provisions in any other jurisdiction.
 
 
5

--------------------------------------------------------------------------------

 
 
12. Release upon Termination or Expiration. In the event that the employment of
the Employee with the Company is terminated or expires for any reason, in
exchange for payment in full of all amounts owing to Employee under the terms of
this Agreement at the date of termination, the Employee shall execute and
deliver to the Company a general release in form to be determined by the
Company, to the effect that Employee acknowledges that receipt of any monies and
benefits pursuant to the terms of this Agreement is in full satisfaction of any
and all outstanding claims or entitlements which the Employee may otherwise have
against the Company, as well as the officers, directors, employees and agents of
the Company.
 
13. Benefits; Policies. During the Term, the Employee shall be entitled to
participate in the Company’s insurance programs and any ERISA benefit plans, as
the same may be adopted and/or amended from time to time (the “Benefits”).  The
Executive shall be bound by all of the policies and procedures established by
the Company from time to time.  However, in case any of those policies conflict
with the terms of this Agreement, the terms of this Agreement shall control.
 
14.  No Violation. The Employee hereby represents that his entry into this
Employment Agreement and performance of his duties hereunder will not violate
the terms or conditions of any other agreement to which the Employee is a party
or by which he is bound.
 
14. Entire Agreement; Amendment; Waiver. This Agreement contains the entire
agreement between the Company and the Employee with respect to the subject
matter thereof. This Agreement may not be amended, waived, changed, modified or
discharged except by an instrument in writing executed by or on behalf of the
party or parties against whom any amendment, waiver, change, modification or
discharge is sought. The failure of any party to insist in any one instance or
more upon strict performance of any of the terms and conditions hereof, or to
exercise any right or privilege herein conferred, shall not be construed as a
waiver of such terms, conditions, rights or privileges, but same shall continue
to remain in full force and effect.  Any waiver by any party of any violation
of, breach of or default under any provision of this Agreement by the other
party shall not be construed as, or constitute, a continuing waiver of such
provision, or waiver of any other violation of, breach of or default under any
other provision of this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
15. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if delivered or
mailed, by certified mail, return receipt requested, as follows:
 
(a) To the Company:
 
NEVADA GOLD HOLDINGS,  INC.
1265 Mesa Drive
Fernley, Nevada 89408


(b) To the Employee:
 
Mr.  DAVD C. MATHEWSON
1265 Mesa Drive
Fernley, Nevada 89408
 
and/or such other persons and addresses as any party shall have specified in
writing to the other by notice as aforesaid.
 
15. Assignability. In the event of any sale or other disposition of all or a
substantial part of the business of the Company, whether by sale of stock, sale
of assets, merger or otherwise, then the successors and assigns of such business
shall assume all of the Company’s obligations under this Agreement in respect of
the Company so that the Employee will continue to have all of the benefits of
this Agreement to the same extent that the Employee would have had had the
aforesaid sale not taken place. This Agreement shall not be assignable by
Employee, but it shall be binding upon, and shall inure to the benefit of, his
heirs, executors, administrators and legal representatives. This Agreement shall
be binding upon and inure to the benefit of the Company and its successors and
assigns.
 
16. Captions; Sections. The caption headings of the Sections and subsections of
and to this Agreement are for convenience of reference only and are not intended
to be, and should not construed as, defining or limiting the contents of such
Sections and subsections. Unless otherwise indicated, all references in this
Agreement to Sections and subsections are to Sections and subsections of this
Agreement.
 
17. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Nevada applicable to
contracts made and to be performed therein and the parties subject to the
exclusive jurisdiction of the courts sitting in the State of Nevada having
jurisdiction for resolution of all disputes arising under this agreement.
 
11. Arbitration.  In the event of any breach arising from the performance of
this Agreement, either party may request arbitration.  In such event, the
parties will submit to arbitration by a qualified arbitrator with the definition
and laws of the State of Nevada.  Such arbitration shall be final and binding on
both parties.
 
16. Counterparts.  This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, and all of which together shall constitute
one and the same instrument.
 
19. Headings.  Headings in this Agreement are for reference purposes only and
shall not be deemed to have any substantive effect.
 
 
7

--------------------------------------------------------------------------------

 
 
20. Opportunity to Seek Advice.  The Employee acknowledges and confirms that he
has had the opportunity to seek such legal, financial and other advice and
representation as he has deemed appropriate in connection with this Agreement.
 
21. Withholding and Payroll Practices.  All salary, bonuses or benefits payments
made by the Company under this Agreement shall be net of any tax or other
amounts required to be withheld by the Company under applicable law and shall be
paid in the ordinary course pursuant to the Company’s then existing payroll
practices.
 
22. Company Default Event.  In the event (and only to the extent) that the Board
of Directors shall determine that Company is unable to timely pay any Company
payment obligation relating to mineral rights, including without limitation a
lease payment, claim fee payment or work commitment, Employee may, but shall not
be obligated to, personally make such payment on behalf of the Company in order
to avoid a default under the relevant Company agreement or otherwise prevent
loss of the relevant Company asset.  Such payment may be made no sooner than 5
business days prior to the due date thereof (after giving effect to any stated
grace or cure period) (the “Final Due Date”).  In the event that Employee makes
any such payment, the Company will have 45 calendar days from the Final Due Date
to reimburse Employee in full for the payment, together with interest thereon
from the Final Due Date until reimbursement, at a rate equal to the rate
published as the rate for “bank prime loan” in Federal Reserve Statistical
Release H.15 (519) for the day on which the Employee made the payment.  If the
Company fails to do so within such time period (through no act or omission of
Employee), such failure will constitute an automatic assignment by the Company
to Employee of all right, title and interest of the Company in the relevant
agreement or asset, and Company shall execute any such instruments of assignment
or other evidence thereof as Employee shall reasonably request.
 
 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on March 24,
2009.
 

 
NEVADA GOLD HOLDINGS,  INC.
         
 
By:
/s/ David C. Mathewson       CEO and President          

 

       
 
 
/s/ David C. Mathewson      
DAVD C. MATHEWSON
                 

 
 
9

--------------------------------------------------------------------------------

 
 